*471Defendant’s challenge to the sufficiency of the evidence is unpreserved (see People v Gray, 86 NY2d 10 [1995]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was overwhelming proof of defendant’s guilt, including identification testimony and extensive circumstantial evidence.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]), including its rejection of defendant’s testimony that he told the police he was represented by counsel on an unrelated charge and requested the presence of his attorney at a lineup. Defendant’s other arguments concerning the lineup are without merit. Concur—Mazzarelli, J.P., Saxe, Buckley and Catterson, JJ.